      2:20-cv-00810-BHH        Date Filed 04/30/20     Entry Number 10       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


Alecia Ghouralal,                    )
                                     )
                    Plaintiff,       )
                                     )             Civil Action No. 2:20-810-BHH
v.                                   )
                                     )                            ORDER
United States, Thomas Nelson,        )
John Travers, Hung Nguyen,           )
Catholic Church of Diocese,          )
State of South Carolina, Paul Rambo, )
Brandy Willey, George R. Rambo,      )
and Scott William Hendrix,           )
                                     )
                    Defendants.      )
________________________________ )

       This matter is before the Court upon Plaintiff Alecia Ghouralal’s (“Plaintiff”) pro se

complaint. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary

review.

       On March 4, 2020, Magistrate Judge Mary Gordon Baker issued a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss Plaintiff’s complaint without issuance and service of process as frivolous

under 28 U.S.C. § 1915(e)(2)(B). Attached to the Magistrate Judge’s Report was a notice

advising Plaintiff of the right to file written objections to the Report within fourteen days of

being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
      2:20-cv-00810-BHH        Date Filed 04/30/20      Entry Number 10        Page 2 of 2




is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court adopts and incorporates the Magistrate Judge’s Report

(ECF No. 7), and this action is dismissed without issuance and service of process and is

deemed frivolous under § 1915(e)(2)(B).

       AND IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

April 30, 2020
Charleston, South Carolina




                                                2
